Title: From Tench Tilghman to Timothy Pickering, 14 February 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        

                            
                            Dear Sir
                            Head Quarters 14th Feby 1781.
                        
                        Will you be kind enough to continue the letters sent herewith over the River to the first Express of the
                            Chain, and direct them to be forwarded? His Excellency wishes you to order the Dy Qr Mr at Fishkill, upon the arrival of
                            the southern and Eastern Mails at that place, to call upon the post Master for the letters for Head Quarters and send them
                            immediately to the post Master here by an Express. For want of something of this kind, we have been kept out of the
                            letters for near a Week—Be pleased to send an intelligent Express immediately up to lattimers ferry, and direct him to
                            bring an account of the state of the Ice there—whether it will bear Horses and Carriages, and whether it will be likely to
                            do so on Friday if no material change of Weather happens—I am Yr most obt Servt
                        
                            Tench Tilghman
                            A.D.C.
                        
                        
                            P.S. The letters for Genl Lincoln and prest Weare to go over to the post Office Fishkill.
                        

                    